Seevers, J.
I concur in the conclusion reached in the foregoing opiniomon the last ground referred to therein. Leversee v. Reynolds was decided some years since. The construction then adopted must be presumed to have met the approval of the General Assembly and the profession. If that case had been cited I am satisfied it would have been followed in the *506recent case in 41 Iowa, 507. A construction of such a statute, which for so many years has been the settled law of the State, should not be changed without some more overjiowering reason than exists in this case.